Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
There was shown no power on the part of Robinson, Bissell & Co. to employ an agent of the defendants. If the plaintiff had sued for work and labor done as the employee of the Company, possibly the evidence would have entitled him to a recovery. But the present action would be no bar to a subsequent action for that purpose, and therefore the evidence does not support it.
The judgment is reversed and the cause remanded.